Exhibit 10.2

 

FIRST AMENDMENT TO AMENDED AND RESTATED TERM LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED TERM LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into and effective as of November 5, 2014 by and
among Boot Barn, Inc., a Delaware corporation (“Borrower”), the other Loan
Parties party hereto, Golub Capital LLC, as Agent, and the Lenders party
hereto.  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Loan Agreement described below.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the other Loan Parties from time to time party thereto, Agent
and the Lenders from time to time party thereto, have entered into that certain
Amended and Restated Loan and Security Agreement dated as of April 15, 2014 (as
amended, restated, supplemented or otherwise modified prior to the effectiveness
of this Amendment, the “Existing Loan Agreement”; the Existing Loan Agreement,
as amended by this Amendment and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, Boot Barn Holdings, Inc., a Delaware corporation (“Parent Holdco”), the
parent entity of the Borrower and indirect parent of each of the other Loan
Parties effectuated an initial public offering (the “Boot Barn IPO”) of shares
of its common stock, par value $0.0001 per share underwritten on a firm
commitment basis by a group of underwriters (collectively, the “Underwriters”)
pursuant to a registration statement on Form S-1, registration statement number
333-199008, together with (a) any amendments thereto, (b) the prospectuses
included therein and (c) the underwriting agreement relating to the Boot Barn
IPO entered into by Parent Holdco with the Underwriters and the selling
stockholders identified therein, each in substantially the form filed with the
SEC;

 

WHEREAS, the Loan Parties have requested that the Lenders amend the Existing
Loan Agreement in certain respects as more fully set forth herein; and

 

WHEREAS, the Agent and the Lenders are willing to accommodate such requests
subject to the terms, conditions and other provisions hereof.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Loan
Agreement.

 

2.                                      Amendments to Existing Loan Agreement. 
Effective as of the First Amendment Effective Date (as defined herein), in
reliance upon the representations and warranties of the Loan Parties set forth
in this Amendment, the Existing Loan Agreement is hereby amended as follows:

 

1

--------------------------------------------------------------------------------


 

(a)                                 The definition of “Base LIBOR Rate” set
forth in the definition of “LIBOR Rate” contained in Section 1.2 of the Existing
Loan Agreement is hereby amended by replacing the reference to “one and one
quarter percent (1.25%) per annum” in clause (a) thereof with “one percent
(1.00%) per annum”.

 

(b)                                 The definition of “Base Rate” contained in
Section 1.2 of the Existing Loan Agreement is hereby amended by replacing the
reference to “one and one quarter percent (1.25%) per annum” in clause
(ii)(y) thereof with “one percent (1.00%) per annum”.

 

(c)                                  Clause (b) of the definition of “EBITDA”
contained in Section 1.2 of the Existing Loan Agreement is hereby amended by
(i) restating clause (xvi) thereof in its entirety to read “[reserved]”,
(ii) inserting a “plus” at the end of subclause (xviii) thereof and
(iii) inserting the following language as new subclauses (xix) and (xx):

 

“(xix) non-recurring transaction costs, fees and expenses incurred in connection
with the negotiation, execution and delivery of the First Amendment and the
corresponding amendment under the PNC Credit Agreement, in each case incurred
prior to the First Amendment Effective Date or within 90 days after the First
Amendment Effective Date, plus (xx) nonrecurring transaction costs, fees and
expenses incurred in connection with the Boot Barn IPO,”

 

(d)                                 Section 1.2 of the Existing Loan Agreement
shall be amended by substituting the definitions set forth below in lieu of the
current version of such definitions contained in Section 1.2 of the Existing
Loan Agreement:

 

“Change of Control” shall mean (a) the occurrence of any event (whether in one
or more transactions) which results in a transfer of control of Borrower to a
Person who is not Parent Holdco or a Person, directly or indirectly, controlled
by Freeman Spogli, (b) any merger or consolidation of or with Borrower or sale
of all or substantially all of the property or assets of Borrower or sale or
transfer of all of the Equity Interests of Borrower to a Person who is not
Parent Holdco or a Person, directly or indirectly, controlled by Freeman Spogli,
(c) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than Freeman Spogli, is or becomes the
beneficial or record owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of issued and outstanding voting Equity
Interests having ordinary voting power for the election of the board of
directors of Parent Holdco (measured by voting power rather than number of
shares) representing more than the greater of (x) thirty-five percent (35%) of
such Equity Interests of Parent Holdco or (y) the percentage of such Equity
Interests of Parent Holdco then issued and outstanding that is beneficially and
of record owned (as such defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, by Freeman Spogli, (d) during any period of 12
consecutive months, in one or more transactions, Continuing Directors shall
cease to constitute a majority of the members of the Board of Directors of
Parent Holdco, or (e) except in connection with a merger or consolidation
permitted under Section 7.1, Borrower fails to own at any time one hundred
percent (100%) of the Equity Interests of any of its Subsidiaries.  For purposes
of this definition, “control of Borrower” shall mean the power, direct or
indirect (x) to vote 50% or more of the Equity Interests having

 

2

--------------------------------------------------------------------------------


 

ordinary voting power for the election of directors (or the individuals
performing similar functions) of Borrower or (y) to direct or cause the
direction of the management and policies of Borrower by contract or otherwise.

 

“Permitted Equity Issuances” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) that does not result in a Change of
Control.

 

(e)                                  Section 1.2 of the Existing Loan Agreement
shall be further amended by adding thereto the following defined terms and their
respective definitions in the correct alphabetical order:

 

“Boot Barn IPO” shall have the meaning set forth in the First Amendment.

 

“Continuing Directors” means the directors of Parent Holdco on the Closing Date
and each other director of Parent Holdco if such director’s appointment or
nomination for election to the board of directors of Parent Holdco is
recommended or approved by a majority of the then Continuing Directors.

 

“First Amendment” shall mean the First Amendment to Amended and Restated Loan
and Security Agreement dated as of the First Amendment Effective Date among
Borrower, the other Loan Parties, Agent and the Lenders party thereto.

 

“First Amendment Effective Date” shall mean November 5, 2014.

 

(f)                                   Each reference in the Existing Loan
Agreement to “Topco” shall instead mean and be a reference to “Parent Holdco”.

 

(g)                                  Sections 2.21(c)(i) and 2.21(c)(ii) of the
Existing Loan Agreement shall be amended and restated in their entirety to read
as follows, respectively:

 

“(i) [reserved];”

 

“(ii) [reserved];”

 

(h)                                 Section 5.28 of the Existing Loan Agreement
shall be amended and restated in its entirety to read as follows:

 

“5.28                  Ventures, Subsidiaries and Affiliates; Outstanding
Stock.  Except as set forth in Schedule 5.28, no Loan Party has any
Subsidiaries, is engaged in any joint venture or partnership with any other
Person, or is an Affiliate of any other Person.  Other than with respect to the
issued and outstanding Equity Interests of Parent Holdco, all of the issued and
outstanding Equity Interests of each Loan Party and each of its Subsidiaries is
owned by each of the stockholders, partners or members, as applicable and in the
amounts set forth on Schedule 5.28.  Other than with respect to the issued and
outstanding Equity Interests of Parent Holdco, except as set forth on Schedule
5.28, there are no outstanding rights to purchase, options, warrants or similar
rights or agreements pursuant to which any Loan Party (other than Parent Holdco)
or any of its Subsidiaries may be required to issue, sell, repurchase or redeem
any of its Equity Interests or other equity securities or any Equity Interests
or other equity securities of such Person’s Subsidiaries.”

 

3

--------------------------------------------------------------------------------


 

(i)                                     Section 6.9 of the Existing Loan
Agreement shall be amended and restated in its entirety to read as follows:

 

“6.9                         [Reserved].”

 

(j)                                    Sections 7.10(e) and 7.10(f) of the
Existing Loan Agreement shall be amended and restated in their entirety to read
as follows, respectively:

 

“(e) [reserved];”

 

“(f) [reserved];”

 

(k)                                 Section 7.11 of the Existing Loan Agreement
shall be amended and restated in its entirety to read as follows:

 

“7.11                  [Reserved].”

 

(l)                                     Section 7.22(a) of the Existing Loan
Agreement shall be amended and restated in its entirety to read as follows:

 

“(a)                           [Reserved].”

 

(m)                             Section 7.24 of the Existing Loan Agreement
shall be amended and restated in its entirety to read as follows:

 

“7.24                  Capital Structure and Business.  Except as permitted in
Section 7.1 and except with respect to Parent Holdco, make any change in its
capital structure as described on Schedule 5.28, including the issuance of any
shares of Equity Interests, warrants or other securities convertible into Equity
Interests or any revision of the terms of its outstanding Equity Interests to
the extent any such change could be adverse to the interests of Lenders in any
material respect; provided, in no event shall any Loan Party, nor shall any Loan
Party permit any of its Subsidiaries to, become, create, form or acquire a
Domestic Holding Company of the type described in clause (ii) of the definition
of “Domestic Holding Company” set forth in this Agreement.  Parent Holdco shall
not engage in any business activities other than (i) ownership of the Equity
Interests of Borrower, (ii) activities incidental to the maintenance of its
corporate existence and (iii) performance of its obligations under the Related
Transaction Documents to which it is a party.”

 

(n)                                 Section 9.7 of the Existing Loan Agreement
shall be amended and restated in its entirety to read as follows:

 

“9.7                         Annual Financial Statements.  Furnish Agent and
Lenders, as soon as available after the end of each fiscal year of Parent
Holdco, but not later than the date (such date, the “Annual Reporting Deadline”)
that is the earlier of (a) two Business Days after the filing by Parent Holdco
with the SEC of an annual report on Form 10-K for such fiscal

 

4

--------------------------------------------------------------------------------


 

year, and (b) the deadline for Parent Holdco’s filing with the SEC of such
annual report on Form 10-K for such fiscal year (without giving effect to any
extensions that may be permitted pursuant to Rule 12b-25 under the Exchange Act,
financial statements of Parent Holdco and its Subsidiaries on a consolidated
basis including, but not limited to, a balance sheet and statement of income and
retained earnings and cash flows, setting forth in comparative form in each case
to the figures for the previous fiscal year, which financial statements shall be
prepared in accordance with GAAP consistently applied, certified without
qualification (except for a qualification that results solely from the
Obligations being classified as short term Indebtedness during the one year
period prior to the maturity date of such indebtedness) by Deloitte & Touche or
another independent certified public accounting firm of recognized national
standing selected by Parent Holdco (the “Accountants”).  Such financial
statements shall be accompanied by (i) a report from the Accountants to the
effect that, in connection with their audit examination, nothing has come to
their attention to cause them to believe that a Default or Event of Default has
occurred (or specifying those Defaults and Events of Default that they became
aware of), it being understood that such audit examination extended only to
accounting matters and that no special investigation was made with respect to
the existence of Defaults or Events of Default (the “Accountants’ Opinion”),
(ii) the annual letters to such accountants in connection with their audit
examination detailing contingent liabilities and material litigation matters and
(iii) the certification of the President, Chief Financial Officer, Controller or
equivalent officer of Borrower that (A) except as described in such certificate,
the results reported in such financial statements do not include any income of
Parent Holdco or Subsidiaries of Parent Holdco that are not Subsidiaries of
Borrower and, if any such income is included, providing a calculation of EBITDA
for Borrower and its Subsidiaries on a consolidated basis and (B) all such
financial statements present fairly in accordance with GAAP the financial
position, results of operations and statements of cash flows of Parent Holdco
and its Subsidiaries on a consolidated basis, as at the end of such year and for
the period then ended, and that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default shall have
occurred and be continuing, describing the nature thereof and all efforts
undertaken to remedy such Default or Event of Default; provided, it is expressly
acknowledged and agreed, that, for any fiscal year of Parent Holdco, the proper
filing with the SEC by the Annual Reporting Deadline of an annual report on
Form 10-K of Parent Holdco for such fiscal year, containing the required
financial statements and an Accountants’ Opinion thereon and all of the other
financial and other information required to be included therein, and otherwise
in compliance with applicable rules of the SEC, shall be deemed to constitute
the Loan Parties’ compliance with the foregoing requirements of this
Section 9.7;.  The report of the Accountants shall be accompanied by a copy of
any management letter of the Accountants issued in connection with such
financial statements addressed to Parent Holdco.  In addition, the reports shall
be accompanied by a Compliance Certificate.”

 

(o)                                 Section 9.8 of the Existing Loan Agreement
shall be amended and restated in its entirety to read as follows:

 

“9.8                         Quarterly Financial Statements.  Furnish Agent and
Lenders, as soon as available after the end of each fiscal quarter of Parent
Holdco other than the last fiscal quarter of

 

5

--------------------------------------------------------------------------------


 

any fiscal year, but not later than the date (such date, the “Quarterly
Reporting Deadline) that is the earlier of (a) two Business Days after the
filing by the Company with the SEC of a quarterly report on Form 10-Q for such
fiscal quarter, and (b) the deadline for the Company’s filing with the SEC of
such quarterly report on Form 10-Q for such fiscal quarter (without giving
effect to any extensions that may be permitted pursuant to Rule 12b-25 under the
Exchange Act), an unaudited consolidated balance sheet of Parent Holdco and its
Subsidiaries and unaudited statements of income and stockholders’ equity and
cash flow of Parent Holdco and its Subsidiaries reflecting results of operations
from the beginning of the fiscal year to the end of such quarter and for such
quarter, complete and correct in all material respects, subject to normal
year-end adjustments that individually and in the aggregate are not material to
Borrower’s and/or its Subsidiaries’ business; provided, it is expressly
acknowledged and agreed, that, for any fiscal quarter of Parent Holdco, the
proper filing with the SEC by the Quarterly Reporting Deadline of a quarterly
report on Form 10-Q of Parent Holdco, containing the required financial
statements reviewed by the Accountants in accordance with SAS 100 and all of the
other financial and other information required to be included therein, and
otherwise in compliance with applicable rules of the SEC, shall be deemed to
constitute the Loan Parties’ compliance with the foregoing requirements of this
Section 9.8. The reports shall be accompanied by a Compliance Certificate.”

 

(p)                                 Section 9.9 of the Existing Loan Agreement
shall be amended and restated in its entirety to read as follows:

 

“9.9                         [Reserved].”

 

(q)                                 Section 9.11 of the Existing Loan Agreement
shall be amended and restated in its entirety to read as follows:

 

“9.11                  Projected Operating Budget.  Furnish Agent, no later than
thirty (30) days after the beginning of each of Parent Holdco’s fiscal years
commencing with the fiscal year beginning on April 1, 2014, a quarter-by-quarter
projected operating budget and cash flow of Parent Holdco on a consolidated
basis for such fiscal year (including an income statement and balance sheet for
each fiscal quarter), prepared based on reasonable assumptions as of the date
thereof, which will include a statement of all of the material assumptions on
which such plan is based, with a quarterly budget for the following year and
will integrate sales, gross profits, operating expenses, operating profit, cash
flow projections and liquidity projections all prepared on the same basis and in
similar detail as that on which operating results are reported (and in the case
of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for Capital Expenditures and facilities.”

 

(r)                                    Section 9.12 of the Existing Loan
Agreement shall be amended and restated in its entirety to read as follows:

 

“9.12                  Variances from Operating Budget and Prior Financial
Statement Comparisons.  Furnish Agent, concurrently with the delivery of the
annual and quarterly financial statements referred to in Sections 9.7 and 9.8,
respectively, an analysis of all material variances from budgets submitted by
the Loan Parties pursuant to Section 9.11 and from Parent Holdco’s consolidated
financial statements for the prior fiscal year (or for the corresponding
quarterly period of such prior fiscal year).”

 

6

--------------------------------------------------------------------------------


 

(s)                                   Section 10.23 of the Existing Loan
Agreement shall be amended and restated in its entirety to read as follows:

 

“10.23 [Reserved].”

 

(t)                                    Section 15.9(g) of the Existing Loan
Agreement shall be amended and restated in its entirety to read as follows:

 

“(g)  [Reserved].”

 

(u)                                 All references to “Equity Cure” and
“Permitted Freeman Spogli Investment” in the Existing Loan Agreement and the
Other Documents are hereby deleted in their entirety.

 

(v)                                 Schedule 5.28 of the Existing Loan Agreement
shall be amended and restated in its entirety in the form of Schedule 5.28
attached as Annex A hereto.

 

(w)                               Notwithstanding anything set forth in the
Existing Loan Agreement to the contrary, no later than thirty (30) days after
the First Amendment Effective Date, the Loan Parties shall prepay the Term
Loans, solely with the proceeds of the Boot Barn IPO, in an aggregate amount not
to exceed (in principal amount plus any prepayment premium related thereto)
$82,460,000, which prepayment shall be applied in accordance with
Section 2.21(d) of the Loan Agreement as if such prepayment were a mandatory
prepayment required to be made pursuant Section 2.21 of the Loan Agreement.

 

3.                                      Conditions Precedent.  The effectiveness
of this Amendment is subject to the following conditions precedent:

 

(a)                                 the execution and delivery of this Amendment
by the Loan Parties, Agent and Lenders;

 

(b)                                 receipt by Agent of an executed copy of a
corresponding amendment to the PNC Credit Agreement, in form and substance
reasonably acceptable to Agent, executed by the Loan Parties, Revolver Agent and
the requisite Revolving Lenders;

 

(c)                                  the truth and accuracy of the
representations and warranties contained in Section 4 hereof; and

 

(d)                                 no Default or Event of Default shall have
occurred and be continuing or would result immediately after giving effect to
this Amendment on the First Amendment Effective Date.

 

The “First Amendment Effective Date” shall mean the first date on which all of
the conditions set forth in this Section 3 have been satisfied.

 

7

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  Each
Loan Party hereby represents and warrants to Agent and each Lender as follows:

 

(a)                                 after giving effect to the transactions
contemplated herein, each of the representations and warranties of the Loan
Parties contained in the Other Documents are true and correct as of the date
hereof in all material respects (or true and correct in all respects if such
representation or warranty already contains any materiality qualifier), except
to the extent that any such representation or warranty expressly relates to an
earlier date;

 

(b)                                 Each Loan Party party hereto has full power,
authority and legal right to enter into this Amendment and to perform all its
respective obligations hereunder. This Amendment has been duly executed and
delivered by such Loan Party, and this Amendment constitutes the legal, valid
and binding obligation of such Loan Party enforceable in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Amendment on the
First Amendment Effective Date (a) are within such Loan Party’s corporate or
limited liability company powers, as applicable, have been duly authorized by
all necessary corporate or limited liability company action, as applicable, do
not violate the terms of such Loan Party’s by-laws, operating agreement articles
or certificate of incorporation or formation or other documents relating to such
Loan Party’s formation, (b) will not violate any material law or regulation, or
any judgment, order or decree of any Governmental Body in any material respect,
(c) will not require any Consent of any Governmental Body or any other Person
the lack of which would have a Material Adverse Effect, all of which will have
been duly obtained, made or compiled prior to the date hereof and which are in
full force and effect and (d) will not result in any breach of, or constitute a
default under, which breach or default could reasonably be expected to have a
Material Adverse Effect, or result in the creation of any Lien (except Permitted
Encumbrances) upon any asset of such Loan Party pursuant to, the provisions of
any agreement or instrument to which such Loan Party is a party or by which it
or its property is bound; and

 

(c)                                  no Default or Event of Default exists or
would result immediately after giving effect to this Amendment.

 

5.                                      No Waiver.  Nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Loan Agreement or any of the Other Documents (except as
specifically provided for herein) or constitute a course of conduct or dealing
among the parties.  Except as expressly stated herein, Agent and Lenders reserve
all rights, privileges and remedies under the Other Documents.  Except as
amended or modified hereby, the Loan Agreement and Other Documents remain
unmodified and in full force and effect.  All references in the Other Documents
to the Loan Agreement shall be deemed to be references to the Loan Agreement as
amended or modified hereby.

 

6.                                      Severability.  If any part of this
Amendment is contrary to, prohibited by, or deemed invalid under Applicable
Laws, such provision shall be inapplicable and deemed omitted to the extent so
contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

 

8

--------------------------------------------------------------------------------


 

7.                                      Headings.  Headings and captions used in
this Amendment (including the Exhibits, Schedules and Annexes hereto, if any)
are included for convenience of reference only and shall not be given any
substantive effect.

 

8.                                      GOVERNING LAW; WAIVER OF SERVICE OF
PROCESS; SUBMISSION TO JURISDICTION.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York. Any judicial
proceeding brought by or against any Loan Party with respect to any of the
Obligations, this Amendment, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Amendment, each Loan
Party accepts for itself and in connection with its properties, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Amendment. Each Loan Party hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to such Loan Party at its
address set forth in Section 15.6 of the Loan Agreement and service so made
shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Loan Party in
the courts of any other jurisdiction. Each Loan Party waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Each Loan Party waives the right to remove any judicial proceeding
brought against such Loan Party in any state court to any federal court. Any
judicial proceeding by any Loan Party against Agent or any Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with this Amendment or any related agreement, shall be brought
only in a federal or state court located in the Borough of Manhattan, County of
New York, State of New York.

 

9.                                      JURY WAIVER.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AMENDMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

9

--------------------------------------------------------------------------------


 

10.                               Counterparts.  This Amendment may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other similar form of electronic
transmission shall be deemed to be an original signature hereto.

 

11.                               Reaffirmation. Each of the Loan Parties as
debtor, grantor, pledgor, guarantor, assignor, or in any other similar capacity
in which such Loan Party grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Other Documents to which it is a
party (after giving effect hereto) and (ii) to the extent such Loan Party
granted liens on or security interests in any of its property pursuant to any
such Other Document as security for or otherwise guaranteed the Borrower’s
Obligations under or with respect to the Other Documents, ratifies and reaffirms
such guarantee and grant of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby.  Each of the Loan Parties hereby consents to this Amendment
and acknowledges that each of the Other Documents remains in full force and
effect and is hereby ratified and reaffirmed.  The execution of this Amendment
shall not operate as a waiver of any right, power or remedy of the Agent or
Lenders (except as expressly provided for herein), constitute a waiver of any
provision of any of the Other Documents (except as expressly provided for
herein) or serve to effect a novation of the Obligations.

 

[The remainder of the page intentionally is left blank; signature page follows.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

LOAN PARTIES:

 

 

 

 

 

 

 

BOOT BARN, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Paul J. Iacono

 

Name: Paul J. Iacono

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

BOOT BARN HOLDINGS, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Paul J. Iacono

 

Name: Paul J. Iacono

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

RCC WESTERN STORES, INC.,

 

a South Dakota corporation

 

 

 

 

 

 

 

By:

/s/ Paul J. Iacono

 

Name: Paul J. Iacono

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

BASKINS ACQUISITION HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Boot Barn, Inc.

 

Its:

Member

 

 

 

 

 

 

 

By:

/s/ Paul J. Iacono

 

Name: Paul J. Iacono

 

Title: Chief Financial Officer

 

First Amendment to Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

 

GOLUB CAPITAL LLC, as Agent

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

First Amendment to Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

Golub Capital BDC 2010-1 LLC, as a Lender

 

By: GC Advisors LLC, its Collateral Manager

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

GC Advisors LLC as Agent for BCBSM, Inc., as a Lender

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

GC Advisors LLC as Agent for HMO Minnesota, as a Lender

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

Golub Capital PEARLS Direct Lending Program, L.P., as a Lender

 

By: GC Advisors LLC, its Manager

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

PEARLS IX, LLC, as a Lender

 

By: GC Advisors LLC, its Manager

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

First Amendment to Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

PEARLS VIII, LLC, as a Lender

 

By: GC Advisors LLC, its Manager

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

PEARLS X, L.P., as a Lender

 

By: GC Advisors LLC, its Manager

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

GC Advisors LLC as Agent for RGA Operating Company, as a Lender

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

Golub Capital BDC Holdings LLC, as a Lender

 

By: GC Advisors LLC, its Manager

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

Golub Capital BDC Funding LLC, as a Lender

 

By: GC Advisors LLC, as agent

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

First Amendment to Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

Golub Capital Partners CLO 24(M), Ltd., as a Lender

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

Golub Capital Finance Funding LLC, as a Lender

 

By: GC Advisors LLC, its Manager

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

Golub Capital Partners CLO 21(M), Ltd., as a Lender

 

By: GC Advisors LLC, as agent

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

Golub Capital Partners CLO 17, Ltd., as a Lender

 

By: GC Advisors LLC, as agent

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

Golub Capital Partners CLO 15, Ltd., as a Lender

 

By: GC Advisors LLC, its agent

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

First Amendment to Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

Golub Capital Partners CLO 16, Ltd., as a Lender

 

By: GC Advisors LLC, its agent

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

Golub Capital Partners CLO 18(M), Ltd., as a Lender

 

By: GC Advisors LLC, as agent

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

Golub Capital BDC CLO 2014 LLC, as a Lender

 

By: GC Advisors LLC, its Collateral Manager

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 

 

GOLUB INTERNATIONAL LOAN LTD. I, as a Lender

 

By: GOLUB CAPITAL INTERNATIONAL MANAGEMENT LLC, as Collateral Manager

 

 

 

 

By:

/s/ Marc C. Robinson

 

Name: Marc C. Robinson

 

Title: Managing Director

 

First Amendment to Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

Schedule 5.28 - Ventures, Subsidiaries and Affiliates; Outstanding Stock

 

Boot Barn, Inc.

Common Stock

 

Name of
Stockholder

 

Shares 
Outstanding

 

Shares 
Authorized

Boot Barn Holdings, Inc.

 

1,000

 

1,000

 

RCC Western Stores, Inc.

Common Stock

 

Name of
Stockholder

 

Shares 
Outstanding

 

Shares 
Authorized

Boot Barn, Inc.

 

2,000 Voting

 

5,000 Voting
5,000 Non-Voting

 

Baskins Acquisition Holdings, LLC: Boot Barn, Inc. is the sole member

 

Joint Ventures

None.

 

Partnerships

None.

 

Purchase rights, options, warrants.

None.

 

--------------------------------------------------------------------------------